Citation Nr: 1747695	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostatitis claimed as inflamed prostate, to include as due to herbicide exposure.  

2.  Entitlement to service connection for pre-skin cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969, with service in the republic of Vietnam.  The Veteran is the recipient of the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In November 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

Regretting further delay, the Board finds additional development is necessary before deciding the Veteran's claims. 

Initially, the Board notes the Veteran's treatment records indicate the Veteran was diagnosed with prostatitis and had a third of his prostate removed, and a VA examination dated March 2011 confirmed this diagnosis.  The Veteran's treatment records also reveal he was treated for basal cell carcinoma in 2011.  Additionally, the record shows the Veteran served in Vietnam as an infantry man and received the Combat Infantry Badge for his service.  As such, the presumptive provisions of 38 C.F.R. § 3.309 (e) are applicable.  The Board also notes the Veteran is currently service-connected, relevantly, for diabetes mellitus, type II; and dermatitis, secondary to diabetes.  The remaining issues to determine are whether a nexus exists between his service and his current diagnoses.  

Prostatitis

In March 2011, the Veteran underwent a VA examination for diabetes and related complications.  The examiner noted the Veteran's prostatitis diagnosis and its onset in 2009.  The Veteran reported pain during the examination but less than what he had in the past, and was being treated with oral antibiotics.  The examiner provided a medical opinion in which he stated the prostatitis was not caused by the diabetes because it is usually a result of urinary tract infections (UTIs) and the prostatitis pre-dates the onset of diabetes.  With regard to aggravation, the examiner only stated that the diabetes did not worsen the prostatitis but provided no rationale for his conclusion.   

The Veteran also underwent a VA male reproductive system examination, in December 2016, in connection with his service-connection claim for erectile dysfunction.  The examiner noted the Veteran thought the examination was for his prostatitis claim but the examiner stated he could only complete the disability benefit questionnaire (DBQ) for erectile dysfunction.  Nevertheless, the Veteran's prostate was examined and appeared normal.  

At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Board acknowledges the March 2011 examination was for diabetes, the examiner provided opinions as to the etiology of the Veteran's prostatitis.  However, the opinions are inadequate because the examiner did not provide adequate rationales for his conclusions.  As to whether the prostatitis is a complication of diabetes, the examiner reasoned that prostatitis is usually the result of UTIs. However, the examiner failed to identify any history of UTIs in the Veteran's record, and in the absence of said history, the examiner failed to provide an explanation for the presence of prostatitis in the Veteran.  As to whether the diabetes worsened the prostatitis, the examiner only provided his negative conclusion without any rationale.  Given that the examiner provided a medical opinion, VA must ensure it is an adequate one.  As such, a remand of the claim is warranted to obtain an adequate medical opinion as to whether the service-connected diabetes aggravated his prostatitis. 

Pre-Skin Cancer 
  
With regard to the issue of pre-skin cancer, the March 2011 examination report indicates the Veteran denied symptoms of any skin disorders, and the skin exam revealed no diabetic skin abnormalities.  In November 2015, the Veteran underwent a VA examination in connection with his service connection claim for dermatitis.  The examiner noted the Veteran's skin cancer as well as the surgical procedures to remove the basal cell carcinomas.  Relevantly, the examiner noted the Veteran's status was "watchful waiting."  However, the examiner only provided a medical opinion as to dermatitis, not skin cancer. 

As the Veteran has a documented basal cell carcinoma diagnosis, and as the Veteran has verified service in Vietnam, the Board finds a VA examination and medical opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i). 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Refer the claims file to an examiner with sufficient expertise or experience to render the requested opinion. Upon a review of the record, the physician must state whether any degree of the Veteran's prostatitis at least as likely as not (a 50 percent probability or greater) was caused, aggravated, or is otherwise related to his service-connected diabetes.  The examiner should also state whether any of the Veteran's prostate conditions constitutes prostate cancer.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed.  

3.  The Veteran should be afforded a VA examination for his basal cell carcinoma and residuals.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's skin cancer originated in service or is otherwise etiologically related to service.  The examiner should also state whether any degree of the skin cancer was at least as likely as not (a 50 percent probability or greater) caused, aggravated, or is otherwise related to the Veteran's service-connected diabetes and dermatitis.  

In proffering these opinions, the physician should keep in mind that aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other development determined to be warranted.  

5.  Then, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




